Oppek, «/., concurring: All that we are saying here, and have said in such cases as Miners National Bank of Wilkes-Barre1 seems to me to be that respondent’s Mim. 6209 and the subsequent rulings were designed to provide taxpayers with a formula for determining reasonable additions to reserves; and not to authorize an already adequate reserve to be increased to a point where it would become excessive. The latter cannot be so any more than that reasonable guidelines to methods of computing depreciation could authorize such deductions beyond their adequacy to compensate for a taxpayer’s basis. See United States v. Ludey, 274 U.S. 295 (1927). TietjeNs and Dkennen, /</., agree with this concurring opinion.   33 T.C. 42 (1959).